Citation Nr: 0826238	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 10 
percent for a status post right patellofemoral syndrome prior 
to July 15, 2004. 

2.  Entitlement to a disability evaluation in excess of 20 
percent for a status post right patellofemoral syndrome after 
September 1, 2004. 


WITNESSES AT HEARING ON APPEAL

Appellant and his Grandmother


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which continued the veteran's 10 percent 
disability evaluation.  In a January 2007 rating decision, a 
20 percent rating was assigned, effective September 1, 2004.  
On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 20 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran specifically indicated that he was seeking a higher 
disability rating, the matter remains before the Board for 
appellate review.

In February 2008, a Travel Board hearing was held before the 
undersigned at the Las Vegas, Nevada, Veterans Assistance 
Center.  A transcript of that proceeding has been associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that he is entitled to an increased 
evaluation for his status post right patellofemoral syndrome, 
assigned a 10 percent disability rating prior to July 15, 
2004, and assigned a 20 percent disability rating after 
September 1, 2004.  

At his February 2008 hearing, the veteran contended that his 
most recent VA examination was inadequate.  A review of the 
record indicates that the veteran's most recent VA 
examination was in September 2007.  However, as the veteran 
was recently service-connected for his left knee, the focus 
of this examination was the veteran's left knee disability.  
Although the September 2007 VA examiner performed range of 
motion testing on the right knee as well as the left knee, 
the September 2007 VA examiner did not adequately address the 
criteria for an increased rating of the veteran's right knee 
as part of this examination, to include the question of 
whether the veteran experiences additional functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of the affected joint.  38 C.F.R. §§  4.40 and 4.45 
(2007); see also Deluca v. Brown, 8 Vet. App. 202 (1995).  
The September 2007 VA examination report only ambiguously 
addressed the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The 
veteran's last VA examination specifically addressing the 
symptomatology of his right knee was in December 2004, which 
is now nearly four (4) years old.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, the veteran is currently rated under Diagnostic 
Code 5260, which involves limitation of flexion of the knee 
joint.  However, a review of the record indicates that the 
veteran wears a knee brace for his right knee, and 
experiences pain in his right knee.  Furthermore, at the 
veteran's February 2008 hearing, the veteran stated that he 
experienced instability in his right knee.  The September 
2007 VA examination report indicated that the veteran 
demonstrated increased guarding with repetitive movement and 
stress testing.  VA General Counsel has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 (instability of the knee) and 5003 
(arthritis) does not constitute pyramiding.  See VAOPGCPREC 
23-97 (July 1, 1997).

Therefore, this case must be remanded to afford the veteran 
the opportunity for a thorough and contemporaneous VA 
examination for his status post right patellofemoral 
syndrome.  



Further, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  However, in this case, the Board notes that 
the veteran has not been adequately provided such notice, and 
thus, the case must also be remanded for proper notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).



	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for an increased evaluation.  
The letter should tell the claimant to 
provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  If the 
Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life (such as a specific measurement or 
test result), the RO should provide at 
least general notice of that requirement 
to the claimant.  Additionally, the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
status post right patellofemoral syndrome.  
The claims file should be made available 
for the examiner(s) to review.  The 
examiner(s) should review all pertinent 
records associated with the claims file 
and comment on the severity of the 
veteran's above-named condition.  

The examination should include full range 
of motion testing, in degrees, for flexion 
and extenstion of the veteran's right 
knee, and any other tests considered 
necessary by the examiner.  In testing 
range of motion of the veteran's right 
knee, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion, and should 
specifically quantify any additional 
limitation of motion found.  Any 
instability in the veteran's right knee 
should be noted.  If instability is found, 
the examiner should comment on the 
severity of that limitation as slight, 
moderate or severe.  The medical basis for 
all opinions expressed should also be 
given.  The examiner should provide a 
complete rationale for all conclusions 
reached.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

